Citation Nr: 1204582	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-09 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of lung cancer. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for left lower lobe lung cancer with a noncompensable (0 percent) evaluation, effective January 9, 2004.  The Veteran appealed the initial noncompensable disability rating to the Board.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).  The present characterization of the issue as involving residuals of lung cancer merely reflects the more recent status of the Veteran's condition as having lung cancer that was successfully removed, with the consideration now of post-operative residuals.

During pendency of this appeal, the Veteran had an outstanding request for a hearing before RO personnel, which through January 2007 correspondence his designated representative effectively withdrew.  Also accomplished through that filing was withdrawal of a claim previously on appeal for increased rating for residuals of a left long finger injury.  Hence, that matter is not now on appeal before the Board.  See 38 C.F.R. § 20.204 (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of this matter is indicated prior to issuance of a final decision, namely, for the rescheduling of a VA Compensation and Pension examination to best evaluate the current disability presented.  While the matter is on remand, it is also important that the RO/AMC re-evaluate whether a temporary total disability evaluation may have been warranted retroactively for post-surgical recovery during the initial stages (first few months) of the Veteran's award of service-connected disability under the proper provision of the VA rating schedule.

The Veteran's residuals of lung cancer, status-post a left lung lobectomy and partial resection, have been evaluated as noncompensable since the January 9, 2004, effective date of service connection.  Records show that in October 2003 he underwent a left lung partial resction for what was found to be a chronic inflammatory cavitary lesion in the left upper lobe without evidence of malignancy, as well as a left lower lobe mass determined to be a carcinoid tumor.  By all accounts thus far, the Veteran has had no recurrence of lung cancer since then.

Applicable rating criteria provides that under 38 C.F.R. § 4.97, Diagnostic Code 6819, the condition of neoplasms, malignant, any specified part of the respiratory system (exclusive of skin growths) is to be assigned a temporary 100 percent evaluation to continue for several months beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure.  The criteria further provides that six months after discontinuance of such treatment, the appropriate rating shall be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the condition is then to be rated on its residuals.  

Diagnostic Code 6820 indicates that neoplasms, benign, from any specified part of the respiratory system are to be evaluated using an appropriate respiratory analogy. 

The Board observes that Diagnostic Code 6819 which pertains to malignant neoplasms of the respiratory system would appear to be best applicable to this case, under which there is justification for an approximate three-month period of compensation benefits for post-operative lung cancer (calculated based on the surgery having been performed in October 2003, and the expiration of the initial six-month period of total disability benefits through the January 9, 2004, effective date of service connection, and thereafter until April 2004).  Therefore, in reviewing this case, the RO/AMC must consider the applicability of Diagnostic Code 6819 as it affects entitlement to a temporary total evaluation for this preliminary time period.  The Board defers consideration of any temporary award under Diagnostic Code 6819 at this point only because further case development is also required on the factually intertwined issue of the Veteran's current pathology due to post-operative residuals of lung cancer. 

Turning to the current evaluation of current post-operative residuals of lung cancer, this would proceed under the General Rating Formula for Restrictive Lung Disease (38 C.F.R. § 4.97, Diagnostic Codes 6840 through 6845), or substantially similar rating criteria that is heavily depending upon testing of lung capacity through a Pulmonary Function Test (PFT).  The RO has attempted to have the Veteran examined by a VA medical provider to ascertain lung capacity on a PFT, and so far these measures have been unsuccessful. 

A VA Compensation and Pension examination of respiratory function was scheduled for March 7, 2008.  Presumably, this examination was to include a PFT.  On correspondence from the Veteran's designated representative dated that same day (though received at the RO three days later) it was indicated the Veteran was unable to report to the exam due to lack of transportation.  He requested rescheduling of the exam from the Jesse Brown VA Medical Center (VAMC) in Chicago, Illinois, to another location closer to his residence in Indiana. 

There is no indication that a new exam was scheduled in accordance with the representative's request.  All that is noted in relevant part on a September 2008 VA general medical examination report, which included some further evaluation of his respiratory condition, is that "[the] Veteran did not go for PFTs."  Pursuant VA law, at 38 C.F.R. § 3.655(a), when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, appropriate action shall be taken including denial of the claim.

Taking into consideration the March 2008 request from the Veteran's representative, the Board notes that the request indicated genuine difficulty which the Veteran faced in attempting to report to the VA respiratory exam for that month.  Therefore, the Board finds that good cause has been presented for the failure to report for the March 2008 exam.  In this regard, the Board interprets the September 2008 VA general examination report to mean that this subsequent exam did not include PFT studies of its own, and the ostensible "failure" of the Veteran to report for a PFT in fact referred to the prior scheduled study of March 2008 rather than any new study. 

Therefore, the Board will direct that the RO/AMC reschedule a VA respiratory examination with a PFT to be included.  In so doing, the Board also encourages the Veteran to contact the appropriate RO personnel well in advance of the VA examination to resolve any logistical problems that may arise regarding the time, date and location of the examination.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request that the Veteran provide the names and addresses of all medical care providers who treated him for his service-connected residuals of lung cancer since 2003.  After securing the necessary release(s), the RO should obtain any outstanding records for inclusion in the claims file. 

2. The RO/AMC should schedule the Veteran for a VA examination respiratory examination to determine the severity of all respiratory impairment due to service-connected residuals of lung cancer, preferably at a VA Medical Facility located near the Veteran's residence        in Indiana.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed to specifically include a Pulmonary Function Test, and all findings should be set forth in detail.  The VA examiner should provide indication of all symptoms and manifestations of impairment attributable to service-connected respiratory disability, to include in response to the VA Rating Schedule's General Rating Formula for Restrictive Lung Disease (for application of 38 C.F.R. § 4.97, Diagnostic Codes 6840 through 6845).

If possible, the VA examiner should attempt to distinguish the impairment due to service-connected residuals of lung cancer from that involving nonservice-connected chronic obstructive pulmonary disease (COPD) associated with a history of smoking.  However, if such a distinction cannot be made as a medical matter, then the examiner should so state in the examination report.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (remanding Board's decision where, medical evidence did not differente between symptomatology attributed to a nonservice-connected disability and a service-connected disability); see also 61 Fed. Reg. 52695 (Oct. 8, 1996) (VA responding to commenters by noting that, when it is not possible to separate the effects of conditions, VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the claimant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition).

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. The RO/AMC should then review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received.  The RO/AMC should provide specific consideration to whether under application of 38 C.F.R. § 4.97, Diagnostic Code 6819, a temporary total evaluation would be warranted for the Veteran's residuals of lung cancer at any point in the initial stages of his disability evaluation.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

(Continued on the next page)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


